DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
No information disclosure statement(s) (IDS) has submitted on prior the mailing date of this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tantoush - (US6374905), hereinafter referred to as “Tantoush”.

Regarding Claim 1, Tantoush discloses a heat dissipation device (device shown in Figure 6) comprising a base seat (40) having a first chamber (entire inside space of the base 40), the first chamber having multiple partitioning sections (walls separating each opening 24) to partition the first chamber into multiple rooms (multiple openings 24) without communicating with each other (without fluid communication, as shown in Figure 1. It is noted that other types of communication such as thermal are not excluded from the claim), a first working fluid (liquid filled inside heat pipes 26, per Column 1, lines 54-57) being disposed in the rooms (as shown in Figure 6 where the heat pipes 26 are disposed in the rooms and thus the liquid of the heat pipes 26 is also disposed in the rooms), multiple two-phase fluid radiating fins (42) being disposed on upper side of the base seat (as shown in Figure 6), each of the two-phase fluid radiating fins being formed with an internal second chamber (openings where heat pipes 28 are embedded) not in communication with the rooms (per Column 3, lines 32-35, the heat pipes are commercially available and acquired as needed which suggests that each heat pipe is an independent heat pipe and thus not in communication, at least fluidically, with the rooms. It is noted that other types of communication such as thermal are not excluded from the claim).
Regarding Claim 3, Tantoush discloses the heat dissipation device as claimed in claim 1 and further teaches wherein the base seat and the two-phase fluid radiating fins are integrally formed (integrally formed by extrusion per Column 4, lines 18-21).
Regarding Claim 7, Tantoush discloses the heat dissipation device as claimed in claim 1 and further teaches wherein the first working fluid is a vapor-liquid two-phase fluid (per Column 1, lines 53-65. In other words since elements 28 are heat pipes, they must necessarily employ a two-phase fluid in order to operate).
Regarding Claim 8, Tantoush discloses the heat dissipation device as claimed in claim 1 and further teaches wherein the rooms are not in communication with the second chambers (as set forth in claim 1 above) and a second working fluid (liquid filled inside heat pipes 28, per Column 1, lines 54-57) is disposed in the second chambers (as shown in Figure 6 the heat pipes 28 are located inside the corresponding second chambers and thus the liquid of the heat pipes 28 is also disposed in the corresponding second chamber).
Regarding Claim 9, Tantoush discloses the heat dissipation device as claimed in claim 8 and further teaches wherein the second working fluid is a vapor-liquid two-phase fluid (per Column 1, lines 53-65. In other words since elements 28 are heat pipes, they must necessarily employ a two-phase fluid in order to operate).
Regarding Claim 10, Tantoush discloses the heat dissipation device as claimed in claim 1 and further teaches wherein the two-phase fluid radiating fins are formed by means of mechanical processing selected from a group consisting of aluminum extrusion, punching, die casting, drawing, injection and roll bonding (aluminum extrusion or die casting, per Columns 3 & 4, lines 25-28 & 18-21).
Regarding Claim 11, Tantoush discloses the heat dissipation device as claimed in claim 1 and further teaches wherein the base seat and the two-phase fluid radiating fins are made of a material selected from a group consisting of gold, silver, copper, copper alloy, aluminum, aluminum alloy, commercial pure titanium, titanium alloy and stainless steel (aluminum, per Columns 3, lines 25-28).
Regarding Claim 12, Tantoush discloses a heat dissipation device (device shown in Figure 6) comprising a base seat (40) having a first chamber (any single one of openings 24, not shown in Figure 6 but consistent with Figure 1, where a respective heat pipe 26 is embedded, per Column 2, lines 55-57. It is noted that additional chambers are not excluded from the claim), the first chamber being one single independent chamber (per Column 2, lines 54-56, each one of the openings 24 extend lengthwise through the base as to accommodate the respective heat pipe 26 and thus necessarily the any single one of the openings 24 is a single independent chamber), a first working fluid (liquid filled inside the heat pipe 26 inside the any one of the chambers 24, per Column 1, lines 54-57) being disposed in the first chamber (as shown in Figure 6 where a heat pipe 26 is located inside the corresponding chamber and thus the liquid of the heat pipe 26 is also disposed in the any single one of the openings 24), multiple two-phase fluid radiating fins (42) being disposed on upper side of the base seat (as shown in Figure 6), each of the two-phase fluid radiating fins being formed with an internal second chamber (openings where heat pipes 28 are embedded) not in communication with the independent chamber (per Column 3, lines 32-35, the heat pipes are commercially available and acquired as needed which suggests that each heat pipe is an independent heat pipe and thus not in communication, at least fluidically, with the rooms. It is noted that other types of communication such as thermal are not excluded from the claim), a second working fluid (liquid filled inside heat pipes 28, per Column 1, lines 54-57) being disposed in each of the second chambers (as shown in Figure 6 the heat pipes 28 are located inside the corresponding second chambers and thus the liquid of the heat pipes 28 is also disposed in the corresponding second chamber).
Regarding Claim 14, Tantoush discloses the heat dissipation device as claimed in claim 12 and further teaches wherein the base seat and the two-phase fluid radiating fins are integrally formed (integrally formed by extrusion per Column 4, lines 18-21).
Regarding Claim 18, Tantoush discloses the heat dissipation device as claimed in claim 12 and further teaches wherein the first working fluid is a vapor-liquid two-phase fluid (per Column 1, lines 53-65. In other words since elements 28 are heat pipes, they must necessarily employ a two-phase fluid in order to operate).
Regarding Claim 19, Tantoush discloses the heat dissipation device as claimed in claim 12 and further teaches wherein the two-phase fluid radiating fins are formed by means of mechanical processing selected from a group consisting of aluminum extrusion, punching, die casting, drawing, injection and roll bonding (aluminum extrusion or die casting, per Columns 3 & 4, lines 25-28 & 18-21).
Regarding Claim 20, Tantoush discloses the heat dissipation device as claimed in claim 12 and further teaches wherein the base seat and the two-phase fluid radiating fins are made of a material selected from a group consisting of gold, silver, copper, (aluminum, per Columns 3, lines 25-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. - (US2017/0059254), hereinafter referred to as “Zhang” in view of Tantoush.

Regarding Claim 2, Zhang discloses (sole Figure) a heat dissipation device (100) comprising a base seat (assembly of 10 & 20) having a first chamber (internal space of the device 100), the first chamber having multiple partitioning sections (30, four portions) to partition the first chamber into multiple rooms (40, four in total) without communicating with each other (per Paragraphs 0014-0016), a first working fluid (working medium, per Paragraph 0018) being disposed in the rooms (per Paragraph 0018), 
wherein the base seat has an upper plate (21), a lower plate (10) and a recess (13), the upper plate and the lower plate being correspondingly mated with each other (per Paragraph 0011), the recess being formed on the lower plate (as shown in the Figure), the upper and lower plates and the recess together defining the first chamber (as shown in the Figure), the partitioning sections being formed on the lower plate (as shown in the Figure).
Zhang fails to teach multiple two-phase fluid radiating fins being disposed on upper side of the base seat, each of the two-phase fluid radiating fins being formed with an internal second chamber in communication with the rooms or not in communication with the rooms.
However, Tantoush teaches a heat dissipation device (device shown in Figure 6) comprising a base seat (40) having a first chamber (entire inside space of the base 40), the first chamber having multiple partitioning sections (walls separating each opening 24) to partition the first chamber into multiple rooms (multiple openings 24) without communicating with each other (without fluid communication, as shown in Figure 1. It is noted that other types of communication such as thermal are not excluded from the claim), a first working fluid (liquid filled inside heat pipes 26, per Column 1, lines 54-57) being disposed in the rooms (as shown in Figure 6 where the heat pipes 26 are disposed in the rooms and thus the liquid of the heat pipes 26 is also disposed in the rooms), In particular, Tantoush teaches wherein multiple two-phase fluid radiating fins (42) are disposed on upper side of the base seat (as shown in Figure 6), each of the two-phase fluid radiating fins being formed with an internal second chamber (openings where heat pipes 28 are embedded) not in communication with the rooms (per Column 3, lines 32-35, the heat pipes are commercially available and acquired as needed which suggests that each heat pipe is an independent heat pipe and thus not in communication, at least fluidically, with the rooms. It is noted that other types of communication such as thermal are not excluded from the claim) for the purpose of increasing heat conduction in a direction perpendicular and away from the base seat thus ultimately increasing the efficiency of the heat dissipation device (per Column 3, lines 18-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang, by employing multiple two-phase fluid radiating fins being disposed on upper side of the base seat, each of the two-phase fluid radiating fins being formed with an internal second chamber not in communication with the rooms, as taught by Tantoush, for the purpose of increasing heat conduction in a direction perpendicular and away from the base seat thus ultimately increasing the efficiency of the heat dissipation device.  
Regarding Claim 13, Zhang discloses (sole Figure) a heat dissipation device (100) comprising a base seat (assembly of 10 & 20) having a first chamber (any single one of chambers 40. It is noted that additional chambers are not excluded from the claim), the first chamber being one single independent chamber (per Paragraphs 0014-0016), a first working fluid (working medium, per Paragraph 0018) being disposed in the first chamber (per Paragraph 0018),
wherein the base seat has an upper plate (21), a lower plate (10) and a recess (13), the upper plate and the lower plate being correspondingly mated with each other (per Paragraph 0011), the recess being formed on the lower plate (as shown in the Figure), the upper and lower plates and the recess together defining the first chamber (as shown in the Figure), the partitioning sections being formed on the lower plate (as shown in the Figure).
 being disposed in each of the second chambers.
However, Tantoush teaches a heat dissipation device (device shown in Figure 6) comprising a base seat (40) having a first chamber (any single one of openings 24, not shown in Figure 6 but consistent with Figure 1, where a respective heat pipe 26 is embedded, per Column 2, lines 55-57. It is noted that additional chambers are not excluded from the claim), the first chamber being one single independent chamber (per Column 2, lines 54-56, each one of the openings 24 extend lengthwise through the base as to accommodate the respective heat pipe 26 and thus necessarily the any single one of the openings 24 is a single independent chamber), a first working fluid (liquid filled inside heat pipes 26, per Column 1, lines 54-57) being disposed in the first chamber (as shown in Figure 6 where the heat pipes 26 are disposed in the rooms and thus the liquid of the heat pipes 26 is also disposed in the rooms), In particular, Tantoush teaches wherein multiple two-phase fluid radiating fins (42) are disposed on upper side of the base seat (as shown in Figure 6), each of the two-phase fluid radiating fins being formed with an internal second chamber (openings where heat pipes 28 are embedded) not in communication with the independent chamber (per Column 3, lines 32-35, the heat pipes are commercially available and acquired as needed which suggests that each heat pipe is an independent heat pipe and thus not in communication, at least fluidically, with the rooms. It is noted that other types of communication such as thermal are not excluded from the claim) for the purpose of increasing heat conduction in a direction perpendicular and away from the base seat thus ultimately increasing the efficiency of the heat dissipation device (per Column 3, lines 18-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang, by employing multiple two-phase fluid radiating fins being disposed on upper side of the base seat, each of the two-phase fluid radiating fins being formed with an internal second chamber not in communication with the rooms, as taught by Tantoush, for the purpose of increasing heat conduction in a direction perpendicular and away from the base seat thus ultimately increasing the efficiency of the heat dissipation device.  

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tantoush as respectively applied to claims 1 and 12 above, in view of Lin - (US2006/0137859), hereinafter referred to as “Lin”.

Regarding Claim 4, Tantoush discloses the heat dissipation device as claimed in claim 1 but fails to teach wherein a first capillary structure is disposed in the first chamber, the first capillary structure being selected from a group consisting of mesh body, fiber body, porous structure body, channeled body and any combination thereof.
However, Lin teaches (Figures 1-2) that heat pipes (20) typically employ a capillary structure (24) formed as a channeled body (grooves, as shown in Figure 2) disposed inside (as shown in Figure 2) for the purpose of aiding the liquid phase of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tantoush, by employing grooves as a capillary structure inside all of the heat pipes, as taught by Lin, for the purpose of aiding the liquid phase of the working medium flow from the condensing portion towards the evaporating portion of the heat pipe as to ensure proper operation of the heat pipes.  
Tantoush as modified would result in a first capillary structure being disposed in the first chamber (as shown in Tantoush’s Figure 6, the heat pipes 26 are disposed in the first chamber and thus the first capillary grooves would also be disposed in the first chamber).
Regarding Claim 5, Tantoush as modified teaches the heat dissipation device as claimed in claim 4 and further teaches wherein a second capillary structure (grooves inside pipes 28, per the modification in claim 4 above) is disposed in each of the second chambers (as shown in Tantoush’s Figure 6, the heat pipes 28 are disposed in the second chambers and thus the second capillary grooves would also be disposed in the second chamber), the second capillary structure being selected from a group consisting of mesh body, fiber body, porous structure body, channeled body and any combination thereof.
Regarding Claim 6, Tantoush as modified teaches the heat dissipation device as claimed in claim 5 but fails to teach a coating, the coating being correspondingly disposed on inner walls of the first and second chambers or disposed on the first and 
However, Lin further teaches (Figure 2) that the capillary grooves are coated with a hydrophilic coating (26) for the purpose of enhancing the capillary action of the grooves thus ultimately enhancing the heat pipe efficiency (per Paragraph 0011).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Tantoush, by coating the capillary grooves with a hydrophilic coating, as taught by Lin, for the purpose of enhancing the capillary action of the grooves thus ultimately enhancing the heat pipe efficiency.  
Regarding Claim 15, Tantoush discloses the heat dissipation device as claimed in claim 12 but fails to teach wherein a first capillary structure is disposed in the first chamber, the first capillary structure being selected from a group consisting of mesh body, fiber body, porous structure body, channeled body and any combination thereof.
However, Lin teaches (Figures 1-2) that heat pipes (20) typically employ a capillary structure (24) formed as a channeled body (grooves, as shown in Figure 2) disposed inside (as shown in Figure 2) for the purpose of aiding the liquid phase of the working medium flow from the condensing portion towards the evaporating portion of the heat pipe as to ensure proper operation of the heat pipe.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tantoush, by employing grooves as a capillary structure inside all of the heat pipes, as taught by Lin, for the purpose of aiding the liquid phase of the working medium flow from the condensing 
Tantoush as modified would result in a first capillary structure being disposed in the first chamber (as shown in Tantoush’s Figure 6, the heat pipes 26 are disposed in the first chamber and thus the first capillary grooves would also be disposed in the first chamber).
Regarding Claim 16, Tantoush as modified teaches the heat dissipation device as claimed in claim 15 and further teaches wherein a second capillary structure (grooves inside pipes 28, per the modification in claim 4 above) is disposed in each of the second chambers (as shown in Tantoush’s Figure 6, the heat pipes 28 are disposed in the second chambers and thus the second capillary grooves would also be disposed in the second chamber), the second capillary structure being selected from a group consisting of mesh body, fiber body, porous structure body, channeled body and any combination thereof
Regarding Claim 17, Tantoush as modified teaches the heat dissipation device as claimed in claim 16 but fails to teach a coating, the coating being correspondingly disposed on inner walls of the first and second chambers or disposed on the first and second capillary structures or disposed on both the inner walls of the first and second chambers and the first and second capillary structures.
However, Lin further teaches (Figure 2) that the capillary grooves are coated with a hydrophilic coating (26) for the purpose of enhancing the capillary action of the grooves thus ultimately enhancing the heat pipe efficiency (per Paragraph 0011).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiang et al. - (US 20180361460 A1) - 20181220, teaches a method of manufacturing a heat dissipation unit.
Lan - (US 20170347489 A1) - 20171130, teaches a heat dissipation element.
Lin et al. - (US 20170314873 A1) - 20171102, teaches a heat conduction module structure.
Lin - (US 20170312871 A1) - 20171102, teaches an assembly structure of heat pipe and vapor chamber.
Lin - (US 20170268828 A1) - 20170921, teaches a liquid-cooling heat dissipating apparatus and heat dissipating structure thereof.
Lin - (US 20170115071 A1) - 20170427, teaches a heat dissipation structure and water block having the same.
Manninen et al. - (US 20170003083 A1) - 20170105
Tsai et al. - (US 20160309619 A1) - 20161020, teaches a liquid cooling heat dissipation structure and method of manufacturing the same.
Huang - (US 20150285562 A1) - 20151008, teaches a vapor chamber heat sink and method for making the same.
Zhang - (US 20150219401 A1) - 20150806, teaches a heat-wing.
Lin et al. - (US 20150000866 A1) - 20150101, teaches a support structure for heat dissipation unit.
Shih et al. - (US 20130039012 A1) - 20130214, teaches a heat dissipation device.
Chen - (US 20110146955 A1) - 20110623, teaches a heat-dissipation unit with heat-dissipation microstructure.
Hung et al. - (US 20100326644 A1) - 20101230, teaches a plane-type heat-dissipating structure.
Liu - (US 20100002392 A1) - 20100107, teaches an assembled heat sink structure.
Chang et al. - (US 20090166014 A1) - 20090702, teaches a enabling an aluminum heat exchanger with a working fluid.
Hu et al. - (US 20080175008 A1) - 20080724, teaches a light-emitting diode assembly and method of fabrication.
Chang et al. - (US 20080144319 A1) - 20080619, teaches a light-emitting diode assembly.
Nitta et al. - (US 20070272399 A1) - 20071129
Bhatti et al. - (US 20070227703 A1) - 20071004, teaches an evaporatively cooled thermosiphon.
Lee et al. - (US 20070068656 A1) - 20070329, teaches a flat plate heat transfer device.
Chang - (US 20070025085 A1) - 20070201, teaches a heat sink.
Chuang et al. - (US 20070022603 A1) - 20070201, teaches a vapor chamber and manufacturing method thereof.
Siu - (US 20070012429 A1) - 20070118, teaches a heat transfer device.
Lee - (US 20060237167 A1) - 20061026, teaches a heat sink.
Bhatti et al. - (US 20060162904 A1) - 20060727, teaches a liquid cooled thermosiphon for electronic components.
Yeh et al. - (US 20060005951 A1) - 20060112, teaches a method for enhancing mobility of working fluid in liquid/gas phase heat dissipating device.
Meng-cheng et al. - (US 20050178532 A1) - 20050818, teaches a structure for expanding thermal conducting performance of heat sink.
Chen - (US 20050155746 A1) - 20050721, teaches a heat-pipe type heat-sink structure and its sealing method.
Chen - (US 20050028965 A1) - 20050210, teaches a combined structure of a thermal chamber and a thermal tower.
Prasher et al. - (US 20040190253 A1) - 20040930
Chiang et al. - (US 20040182086 A1) - 20040923, teaches a magnetocaloric refrigeration device.
Dujari. et al. - (US 20020118511 A1) - 20020829, teaches a heat dissipation device.
Neuschutz et al. - (US 20020033247 A1) - 20020321, teaches a use of pcms in heat sinks for electronic components.
Tan et al. - (US 10663231 B2) - 20200526, teaches a manufacturing method of heat conducting device.
Watanabe et al. - (US 10297524 B2) - 20190521, teaches a heat sink.
Al omari et al. - (US 10043732 B1) - 20180807, teaches a heat sink.
Wu - (US 9506699 B2) - 20161129, teaches a heat pipe structure.
Damaraju et al. - (US 9436235 B2) - 20160906, teaches a heat sink with an integrated vapor chamber.
Chang et al. - (US 8479805 B2) - 20130709, teaches a heat-dissipating assembly.
Mahefkey et al. - (US 8235096 B1) - 20120807, teaches a hydrophilic particle enhanced phase change-based heat exchange.
Refai-ahmed - (US 7965511 B2) - 20110621, teaches a cross-flow thermal management device and method of manufacture thereof.
Reis et al. - (US 7420810 B2) - 20080902, teaches a base heat spreader with fins.
Chen et al. - (US 7369410 B2) - 20080506
Wu - (US 6899165 B1) - 20050531, teaches a structure of a heat-pipe cooler.
Nakamura et al. - (US 6745825 B1) - 20040608, teaches a plate type heat pipe.
Dibene et al. - (US 6490160 B2) - 20021203, teaches a vapor chamber with integrated pin array.
Mccullough - (US 6237223 B1) - 20010529, teaches a method of forming a phase change heat sink.
Lee - (US 5848637 A) - 19981215, teaches a quick defrosting pad.
Davidson et al. - (US 5216580 A) - 19930601, teaches an optimized integral heat pipe and electronic circuit module arrangement.
Hisano et al. - (US 5198889 A) - 19930330, teaches a cooling apparatus.
Ferro et al. - (US 4145708 A) - 19790320, teaches a power module with isolated substrates cooled by integral heat-energy-removal means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763